PCourt of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 02, 2015

The Court of Appeals hereby passes the following order:

A16A0002. DOLLISON v. THE STATE.

      This appeal was docketed in this Court on August 17, 2015. The appellant’s
enumeration of errors and brief were due to be filed no later than September 8, 2015.
The appellant did not timely file an enumeration of errors or brief as required.
Accordingly, this appeal is DISMISSED. Court of Appeals Rule 23 (a).
      The Clerk of this Court is directed to send a copy of this order directly to the
appellant, David Dollison. The Clerk shall also send a copy of this order to Mr.
Dollison’s appellate counsel, Melvin L. Dansby. Mr. Dansby is directed to forward
an additional copy of this order to Mr. Dollison.
      Mr. Dollison, your appeal has been DISMISSED because your appellate
counsel failed to timely file an enumeration of errors and a brief on your behalf. If
you have decided you do not want to appeal, you do not need to take any further
action. If, however, you still want to appeal, you may have the right to an OUT-OF-
TIME APPEAL- BUT YOU MUST TAKE ACTION to exercise that right by
moving for an out-of-time appeal in the trial court, the Superior Court of Fulton
County. If your motion for an out-of-time appeal is granted, the trial court should
appoint another appellate counsel to represent you, if you want appellate counsel and
cannot afford to pay for appellate counsel. If your motion for an out-of-time appeal
is denied by the trial court, you may appeal that denial to this Court within 30 days
of the trial court’s order denying an out-of-time appeal. Rowland v. State, 264 Ga.
872, 874-876 (452 SE2d 756) (1995); Reese v. State, 216 Ga. App. 773 (456 SE2d
271) (1995).



                                    Court of Appeals of the State of Georgia
                                                                         10/02/2015
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.